﻿313.	 Mr. President, I have the honour on behalf of the Haitian delegation to offer you my cordial congratulations on your election to the presidency of this Assembly. This choice is bound to lend a special dynamism to the work of the thirty-second session, at which our Organization will face urgent and important problems. My delegation assures you of the same co-operation which it gave your eminent predecessor, whom we salute respectfully on the occasion of his departure.
314.	We offer the Secretary-General, Mr. Kurt Waldheim, both our tribute and our congratulations for his indefatigable efforts on behalf of the cause of the United Nations.
315.	The Haitian delegation is pleased to welcome the Socialist Republic of Viet Nam which has, at the cost of enormous sacrifices, succeeded in recovering its unity and its sovereignty.
316. We are also pleased that our sister Republic of Djibouti has succeeded in achieving its independence, and we are .convinced that it will know an era of peace and prosperity marked by the unity of all its children.
317.	Among the issues before this session of the General Assembly, that of human rights is of particular importance for my delegation. Our interest in this question stems from the fact that my country was born out of its claims and struggles for human rights. Therefore, no lesson whatsoever on any matter that could help to promoting human dignity can be foreign to us. Our history, like that of other peoples, has known vicissitudes which have sometimes forced us to take exceptional measures to respond to equally exceptional situations. Nevertheless, we have never stopped believing in the permanent place of human rights in the lives of nations. Very few States can declare that they have not at any time in their history experienced difficult moments which have forced them to suspend some articles of their basic Constitutions, which have been restored as soon as the crisis which made necessary the temporary suspension of these constitutional safeguards was ended.
318.	Our country has entered a new phase of its existence. The people of Haiti have understood that the unity and the mobilization of all the country's vital energies are essential if it is to cope successfully with the ever more urgent problems facing the nation. Therefore, the Haitian Government, under the wise leadership of its President-for-Life, His Excellency Mr. Jean-Claude Duvalier, concerned with facilitating national reconciliation, has felt that certain measures aimed at ensuring the maintenance of Haiti's peace and national integrity were no longer necessary. Thus the decision has been taken to normalize the conditions of our daily life.
319.	Today, we can affirm that we do not have a single political prisoner in our prisons. We have appealed to the patriotism of our former adversaries to join with us in the great war to be waged against hunger, disease, illiteracy, unemployment, and so on, within the framework of our laws and that of human rights.
320.	A series of measures have been taken and the Haitian Government has, inter alia, just acceded to the American Convention on Human Rights, also known as the Pact of San Jose, Costa Rica, and plans to invite the Inter-American Commission on Human Rights of the OAS to visit Haiti on a date convenient to it so that it may take note on the spot of the positive developments in the situation which have taken place in the political, economic and social sectors. Among other things, the Legislative Chamber of Haiti, on the proposal of the Executive Branch, has just passed a law establishing a Tribunal of State Security where, in accordance with our Constitution, civilians accused of crimes against the security of the State will be judged by civilians. All these are actions which demonstrate my Government's clear desire to promote the cause of human rights.
321.	One of the most important events of this year for us in Latin America remains the solution of the Panama Canal problem.
322.	The entire Haitian people celebrated the signing of agreements between the United States and the Republic of Panama which confer a new status upon the Canal. We are all the more pleased at this event since at one moment in our history, the building of the Canal had repercussions in Haiti. Indeed, it contributed to a very great extent to the American occupation of Haiti in the name of the "need to defend that important line of communication. We join with the people of Panama in welcoming the results of the negotiations which have led to the changes made in the previous Treaty.
323.	We should like to believe that the conclusion of the new treaty will usher in a new stage in the relations between Latin America and the United States, a stage which seems to lay the basis of a new approach in their foreign policies.
324.	All of us in the Americas feel that this fact marks the end of a system which long held sway-even for too long-and which delayed the development of more harmonious relations between our nations and their powerful northern neighbour.
325.	The Republic of Haiti is deeply disturbed by the course of events which in southern Africa, in the Middle East and Cyprus are endangering world peace, closely linked as it is to improved living conditions for the peoples of the third world.
326.	The Haitian Government remains deeply concerned at the explosive situation prevailing in Namibia and in Zimbabwe. It fully endorses the Maputo Declaration because of the support which this document gives these peoples and reaffirms its solidarity and backing for the struggle being waged by the liberation movements. We are following with sustained interest the Anglo-American initiatives and the Security Council debates aimed at finding an early solution to the conflict affecting that part of the world. We feel that everything possible must be done to ensure the full success of these steps. However, if these should fail, the Security Council and, with it, the entire international community will have to be prepared to face their responsibilities, using all the means available to them under the United Nations Charter to restore to the African peoples, those victims of so many injustices, the full range of their rights to equality, dignity and happiness.
327.	In the meantime, the valiant freedom fighters will ensure and must ensure that their vigilance shall never be found lacking. We believe that in the final analysis it is they who will have to resolve the dispute through the force of their arms. We are convinced that the international community will continue to furnish them the material, moral and political assistance which will permit them to attain their final goal.
328.	My Government is also disturbed by the situation of our brothers in South Africa who in their own country are living in a situation bordering on slavery. The human tragedy of apartheid has been condemned by all men of goodwill. We condemn any form of discrimination based upon race, religion or nationality. We support unreservedly the Lagos Declaration on Apartheid and we should like to express the hope that the programme of action recommended therein will be strictly observed by all members of the international community. This will make it possible for us in the not-too-distant future to welcome here a genuine South African delegation which will represent the majority of the population.
329.	The Haitian delegation welcomes the Soviet- American statement on the Middle East issued on 1 October and hopes for the prompt convening of the Geneva Peace Conference on the Middle East. We congratulate the Governments of those two States Members of the United Nations for the spirit of understanding and co-operation which they have just shown in accordance with their responsibility as permanent members of the Security Council, the main mission of which is to ensure the maintenance of international peace and security. This sense of duty which they have shown cannot but contribute to restoring the prestige of the Council and at the same time it will make it possible for us to perceive the dawn of an era of lasting peace in that region, the peoples of which have too often been victims of the scourge of war.
330.	In this regard, we think on the one hand that Security Council resolutions 242(1967) and 338(1973), although subject to different interpretations, offer the best framework for negotiations and, on the other hand, that all parties concerned must be represented. Otherwise, we risk not achieving a generally accepted agreement. In the meantime, the parties to the conflict should attempt to refrain from any action which might impede the negotiating process.
331.	It is crucial that peace return to this part of the world and we believe that the parties to the dispute will be the first to benefit from this.
332.	Regarding the Republic of Cyprus, we deplore the fact that a formula for reconciliation has so far not been found by the parties to the conflict which would make it possible for them to unite above and beyond all conceivable differences in a larger community: their motherland. The United Nations will have to ensure that new initiatives be taken to resume the negotiations. For our part we shall support all solutions adopted by the parties themselves, without any outside pressure.
333.	My delegation would like to stress that its position on the question of Cyprus does not constitute derogation from either the principle of self-determination or from that of respect for the territorial integrity and sovereignty of States. These principles constitute the corner-stone of the foreign policy of the Haitian Government. We consider Cyprus to be a special case which recalls in many respects the situation of the island of Haiti, which we share with the Dominican Republic. We remain firmly devoted to the principle of self-determination and the right of all peoples to national independence. Any attempt on the part of certain States, whether or not they are former colonies, to recolonize young newly independent States or those soon to become independent, will not be endorsed by the Republic of Haiti.
334.	My delegation is also pleased with the inclusion on the agenda of the thirty-second session of an item on the non-use of force in international relations  and it intends to work in the coming days in close co-operation with the other interested delegations in order to achieve the framing of a draft convention on that subject. We see no reason not to endorse such steps, because actually we ourselves, we Haitians, have no force to which we could conceivably resort, apart from the fierce will of our people
to resist aggression wherever it may come from. With the formal acceptance of such a principle through a convention, the need for the arms race, which is swallowing up so much of the resources that could be used for humanitarian purposes, will disappear.
335.	In regard to the question of the law of the sea, my delegation deeply regrets the absence of real progress in the negotiations and it reaffirms its devotion to the principle of the common heritage of mankind: It urges the industrialized countries to demonstrate, at the next session, more understanding and a greater desire for co-operation, so that a treaty may be arrived at without undue delay.
336.	On the national level, my Government, exercising its full sovereignty, opened in Port-au-Prince, in the period from 10 to 14 August 1977, the first phase of the negotiations between the Republic of Cuba and Haiti on the demarcation of the exclusive economic zone of the two States. At the end of this month the representatives of the two Governments are to meet in Havana to finalize the agreement in this regard.
337.	After more than three decades of ceaseless debate of the question of the economic development of the third world countries, the United Nations will have no trouble in summing up what has been accomplished because, despite the proliferation of organizations, negotiations and international arrangements, the problems of the underdeveloped countries still demand, even more urgently, the attention and concerted action of the industrialized world.
338.	These problems remain with us in all their gravity, and their solutions seem to depend much more on the high degree of understanding and global dialogue ushered in by the new international order than on the national policies of governments formulated and carried out in isolation.
339.	Therefore the Haitian Government wishes to express its regret that the last Conference on International Economic Co-operation did not lead to the structural changes required by the international economic system and did not offer certain immediate solutions to pressing problems confronting the third-world countries.
340.	So far it has not been possible to find any acceptable solution to the problem of the fluctuation of commodity prices, which affects the development process. Generally speaking, attempts made to improve the position of the countries producing raw materials and to provide them with outlets on the world market have been quickly neutralized by the consumer countries.
341.	As far as the commodity prices are concerned, they have recently risen sharply. Unfortunately, not all the developing countries benefit from this to the same degree. Some of them, including my own country, are in a situation where this price increase in commodities means merely an increase in the prices of manufactured products, whether consumer products or capital goods. The producers have quickly passed on the increases to the consumers. As a result the developing countries with very few commodities to export or engaged in the export of products the foreign market demand for which is weak, find their trade deficits increased. For those countries that are near bankruptcy as
an immediate consequence of this increase, it means that appropriate measures should be taken immediately to make it possible for them not only to reduce the immense deficit they face now in their balance of payments but also to diversify and expand the bases of their economies, in order to facilitate the growth of their exports and make them more competitive on the world market. They would thus be able to obtain the currency they badly need for financing their development plans. Only in this way will they be able to break out of the vicious circle of chronic underdevelopment and for the first time to enjoy an even relative degree of economic independence. This assistance, whatever form it may take, will be acceptable provided that it is not accompanied by conditions prejudicial to the integrity and political sovereignty of the States concerned.
342.	The increase in commodity prices is not the only factor responsible for the exorbitant prices of manufactured goods. Mention has been made of the cost of the processing of raw materials into semi-manufactured and manufactured goods, without stressing the present inflationary wage policy. It is high time the developed countries recognized that in the present situation it is no longer possible for poor countries to continue to subsidize the standard of living of the populations of the rich countries. One way of obviating this difficulty would be to encourage local processing of raw materials, as this would be of considerable help in overcoming or at least reducing the effects of paralysing endemic unemployment.
343.	Another factor which also has an impact on the increase in the prices of manufactured products is the high cost of shipping. Here, too, the industrialized countries enjoy a de facto monopoly which makes it possible for them from one day to the next to increase the already exaggerated prices in this area of maritime transport.
344.	Not only are these prices arbitrary, they are very often discriminatory. The specious pretext of the profitability of certain routes as compared with others makes it possible for them to impose lower prices on routes between industrialized countries and higher ones on routes linking industrialized and developing countries, with very little importance attached to the factor of distance. This is a truly unjust situation which must be remedied.
345.	The increase in petroleum prices has disrupted national economies to such an extent that it deserves to be considered separately. Its consequences on the Haitian economy have been immediate and particularly trying. Last year Haiti paid approximately SI6 million more for the same quantity of petroleum as it bought the previous year. This is equivalent to half the total of foreign aid it received during that same year. Faced with this situation and to avoid general stagnation, the Haitian Government took prompt measures to reduce the tax on petroleum imports, thus helping out the consumers and particularly the low income groups most affected. This action by the Haitian Government, although it reflects the determination of the Government to maintain the standard of living of its population, will cost our treasury a great part of the income which could have been used to finance investments in the public sector. That situation continues to demand great
sacrifices of my country. We have accepted them willingly, because we feel that the claims of those third-world
oil-producing countries are just. In return, we hope that those countries will be able, as rapidly as possible, to develop a plan for aid to the developing countries, giving priority to those whose need is greatest.
346.	By the same token, it would be well for the countries having a surplus of capital to give investment preference to the developing countries. That would enable them, first, to contribute to the rapid raising of the living standards of the populations of those countries by reducing unemployment rates; secondly, not to participate in the total deterioration of the environment seen in the developed countries, which are already victims of over-industrialization; and, thirdly, to demonstrate their solidarity with their less fortunate brothers of the third world.
347.	As if the picture were not sufficiently gloomy, an acute food crisis is currently being felt in various areas of the world. This is largely the result of adverse climatic conditions affecting the environment. While some of those countries will be able, as these conditions change, to regain their former productivity, others, such as the Sahelian countries, which have been so gravely affected, run the risk of reaching the point of no return unless the international community, FAO, WHO and non-governmental institutions speedily grant them the necessary aid and assistance.
348.	Finally, in other countries where traditional, archaic production methods have remained the same, the earth is unable to feed an ever-growing population. Hence it has become necessary for rich lands to be cultivated more intensively and for poor areas not yet cultivated to be exploited through the application of modern agricultural techniques. Developed as well as developing countries, in co-operation with FAO and the International Development Association, will have to create the necessary conditions for the development of that land.
349.	For its part, the Haitian Government has embarked on a vast programme of agricultural expansion providing for the intensive utilization of fertilizers, the more extensive use of agricultural machinery and the irrigation of thousands of hectares of unirrigated land.
350.	In any case, we feel that the problem of the shortage of agricultural products on a world scale cannot and will not be solved without the establishment of an international plan for production and consumption with the participation of FAO.
351.	One factor that could undermine the results of an international agricultural policy is the world population growth, which will have to be controlled by a strict national population policy, with the assistance of the international agencies concerned.
352.	Two of the most urgent problems confronting the world economy, which have had particularly disastrous effects upon the economies of the developing countries, are monetary instability and inflation. The system of floating currencies in which the developing countries keep their reserves has been a harmful one, because of the uncertainty it creates in international trade and in the over-all development of developing countries. There can no longer by any doubt that the present monetary system has been unable to meet the expectations of the developing countries. The increased volume of world trade which it was aimed at promoting has benefited only the developed countries.
353.	IMF must be reconstituted by according greater participation to the developing countries at the decision-making level. Finally, it is important that measures be taken to guarantee international monetary stability. This stability, I must say, will not be sufficient to redress the trade balance between rich and poor countries. That will be achieved only by reviewing the entire system of international trade relations, and eliminating protective measures, such as prohibitive taxes, quota and preference systems, and so forth.
354.	We are far from believing that these goals which we have outlined here are easy to attain. To assume so would be to underestimate the scope of the task. We know that it is a tremendous one. However, it is not beyond our capabilities; it merely calls upon all our physical, intellectual, moral and economic resources.
355.	In conclusion, the Haitian Government would reaffirm its loyalty to the principles of the United Nations Charter, and its trust in the reason and wisdom of the representatives here assembled. We are convinced that with their goodwill these problems which at first sight seem insoluble will gradually be solved to the satisfaction of all mankind.

